NOTICE OF ALLOWABILITY/EXAMINER’S AMENDMENT
This is a notice of allowability with examiner’s amendment addressing an interview with applicant’s representative 27 April 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Claims 25-30 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Sakaguchi on 28 April 2022.  During the interview, an inadvertent error was noted in the Office action dated 26 April 2022.  The action objected to claim 14, when an objection to claim 16 was intended.  The language addressed was to claim 16.  Applicant’s courtesies were appreciated.

The application has been amended as follows: 

The following amendment is with respect to the claims submitted 08 April 2022.

For claim 1, paragraph beginning at line 7, amend as follows:
“each of the frame members having an interior portion and an exterior portion, each of the interior portions and each of the exterior portions extending substantially the full length of the respective frame member, each of the interior portions configured to be positioned at an interior side of a glass panel when installed in the window frame and each of the exterior portions configured to be positioned at an exterior side of the glass panel, each of the respective interior portions connected to a respective exterior portion;”

For claim 6, lines 5 and 6, amend as follows:
	“each of the respective shelf [[wall]] walls…”

For claim 16, paragraph beginning at line 7, amend as follows:
“each of the frame members having an interior portion and an exterior portion, each of the interior portions and each of the exterior portions extending substantially the full length of the respective frame member, each of the interior portions configured to be positioned at an interior side of a glass panel when installed in the window frame and each of the exterior portions configured to be positioned at an exterior side of the glass panel, each of the respective interior portions connected to a respective exterior portion;”

lines 33 and 34, amend as follows:
 	“installing each of the frame members of the window frame in [[a]] the window framing;
	positioning [[a]] the glass panel into the window frame;”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to provide, either alone or in combination, the limitations directed to the totality of the invention, including but not limited to, the frame and its specifics including the interior and exterior portions, gasket, exterior and interior retainer attachments, the specifics of each of these limitations, how each of these features interrelates and how they are configured to make the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

With the above amendments and for the reasons provided, the following is the final status of the claims:
Claims 1-24 are allowed.
Claims 25-30 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649